 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9
                                                        CASE NO. CR18-217RSM
10                   Plaintiff
                                                        ORDER GRANTING AGREED MOTIONS
11           v.                                         IN LIMINE
12    BRADLEY WOOLARD,
      ANTHONY PELAYO, and
13
      JEROME ISHAM,
14
                     Defendants.
15

16          This matter comes before the Court on the Agreed Motions in Limine submitted by
17
     Defendant Pelayo and the Government. Dkt. #791. The Court finds good cause to grant these
18
     Motions, many of which reflect standard practice for this Court’s criminal trials.
19
            Accordingly, it is hereby ORDERED:
20

21      1. The Agreed Motions in Limine, Dkt. #791, are GRANTED.

22      2. Defendant Pelayo’s first Motions in Limine filing, Dkt. #424, is STRICKEN as

23          duplicative.
24
        3. Nonparty witnesses shall be excluded from the courtroom until their testimony has been
25
            completed, and all witnesses shall be instructed not to listen to the proceedings, whether
26
            in person or remotely, until their testimony has been completed.
27


     ORDER GRANTING AGREED MOTIONS IN LIMINE – 1
       4. Witnesses are ordered not to discuss their testimony or other matters related to the case
 1

 2        with other witnesses, but experts shall be allowed to consult others.

 3     5. Testimony and arguments regarding the defendant’s non-testimonial demeanor shall be

 4        excluded.
 5
       6. Testimony and arguments directly or indirectly implying a personal belief in the
 6
          defendant’s guilt shall be excluded.
 7
       7. Testimony and arguments regarding gangs or gang affiliations shall be excluded.
 8
       8. Testimony and arguments regarding the defendant’s citizenship, national origin, or ethnic
 9

10        heritage shall be excluded.

11     9. Testimony and arguments regarding a defendant’s failure to produce evidence shall be
12        excluded.
13
       10. Counsel for each party shall be required to inform his or her witnesses of pertinent rulings
14
          by this court on motions in limine and to direct each witness to abide by those rulings
15
          before each witness testifies at trial.
16

17     11. Parties shall give each other notice of their expected witnesses the day before calling them

18        to testify.

19     12. Parties shall disclose to each other any exhibits, videos, photographs, or computer slide
20        shows the day before using them in opening statement. The parties should endeavor to do
21
          the same, if possible, before closing argument.
22
          DATED this 8th day of July, 2021.
23

24

25                                                  A
                                                    RICARDO S. MARTINEZ
26                                                  CHIEF UNITED STATES DISTRICT JUDGE

27


     ORDER GRANTING AGREED MOTIONS IN LIMINE – 2
